Citation Nr: 1631106	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  06-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for hypertension.  

2.  Entitlement to an effective date earlier than June 19, 2010 for the grant of service connection for lumbosacral strain, with intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from August 1993 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Decatur, Georgia, and the August 2015 rating decision of the VA RO in Pittsburgh, Pennsylvania.  

The January 2004 rating decision also denied service connection for bilateral patellofemoral syndrome which the Veteran appealed.  In the August 2015 rating decision, a decision review officer granted service connection for patellofemoral syndrome/arthritis of the right and left knee, and evaluated both disorders as 10 percent disabling, effective January 24, 2015.  There is no indication in the claims file the Veteran appealed either the initial rating or the effective date.  Hence, these issues are not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2015); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

This matter was initially before the Board in May 2009, at which time it was remanded for additional development.  It has now been returned to the Board.  

The issues of entitlement to service connection for the right testicular condition, tinnitus, diabetes, shin splints and heart disease have been raised by the record by way of the August 2015 and July 2016 Applications for Disability Compensation and Related Compensation Benefits.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an effective date earlier than June 19, 2010 for the grant of service connection for lumbar strain, with intervertebral disc syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's hypertension has required management by daily medications; however, it has not been manifested by diastolic pressure of predominantly 100 or more or by systolic pressure of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided the Veteran adequate notice in letters sent to the Veteran in August 2003 and August 2005.  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in a letter issued contemporaneously with the October 2006 statement of the case (SOC).  Although the October 2006 letter was sent after the January 2004 rating decision, the timing defect of the letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided nearly ten years to respond with additional argument and evidence.  Also, his claim was readjudicated, and a supplemental statement of the case (SSOC) was provided to him in August 2015.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA afforded the Veteran VA examinations in connection to his hypertension in November 2003 and January 2015.  

Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  Both examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination reports along with his private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2015Accordingly, the requirements of the May 2009 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  



Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

The Veteran's service-connected hypertension is rated as noncompensably disabling pursuant to DC 7101.  See 38 C.F.R. § 4.104.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104 (2015).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2015).  

A note to the rating criteria provides that a 10 percent rating is the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Further addenda to the rating criteria provide that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  

The Veteran seeks an initial compensable rating for service-connected hypertension.  For the reasons that follow, the Board finds that an initial compensable rating is not warranted on a schedular basis.  

The Veteran's service treatment records reflect ongoing treatment for, as well as a diagnosis of hypertension.  These records include a five day blood pressure checklist dated in May 1996 which reflects his blood pressure readings to be 143/88, 144/88, 138/76, 144/92 and 134/96 while sitting.  In addition, his blood pressure readings while standing were shown to be 151/93, 152/86, 158/98, 150/90 and 140/98.  The Veteran's blood pressure readings in July 2000 were shown to be 130/100 in the left arm and 130/90 in the right arm; 130/90 (left arm) and 140/90 (right arm); 146/100 (left arm) and 138/102 (right arm); 140/90 (left arm) and 140/98 (right arm); and 140/90 (left arm) and 142/90 (left arm).  His five day blood pressure readings in October 2001 were shown to be 130/90, 140/90, 145/90, 140/86, and 140/80.  The Veteran was assessed with having borderline hypertension and hypertension throughout his period of service.  Specifically, an October 2001 clinical report reflects that the Veteran presented for evaluation of his hypertension, and review of his medical records revealed stage I hypertension in the past.  The Veteran's blood pressure reading was shown to be 139/80.  After reviewing his medical history and evaluating the Veteran, the treatment provider diagnosed the Veteran with having hypertension that was in the normal - high to Stage I range.  The treatment provider further noted that the Veteran declined treatment and opted to attempt to lose weight for control.  

The Veteran was afforded a VA examination in connection to his hypertension claim in November 2003, during which time the VA examiner noted that the Veteran had multiple isolated high blood pressure readings in the past, and that he had never been treated with medications for his blood pressure.  On physical examination, the examiner noted that the Veteran was moderately obese and displayed a normal posture and gait.  According to the examiner, the Veteran's blood pressure was 130/90 with a small cuff, but due to the size of his arms which justified the use of a large cuff, the large cuff reading was 128/82 on the left and 126/80 on the right.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner determined that the Veteran's blood pressure was not high enough to justify a diagnosis of hypertension.  

Private medical records issued from the U.S. Military Hospital in Kuwait reflect that the Veteran was admitted to this facility with complaints of chest pain that radiated to his left arm and neck, shortness of breath and a sensation of lightheadedness since earlier that morning.  The Veteran's blood pressure reading was shown to be 160/95 during this time.  The Veteran was discharged the following day with final diagnoses of hypertension and hyperlipidemia.  

In a June 2010 treatment report, the Veteran's physician, R.A., M.D., reviewed his medical records and claims file and summarized his medical history noting that during a visit to his physician for abdominal pain in 2000, the Veteran's blood pressure was shown to be high.  According to Dr. A., the Veteran underwent a five-day blood checkup, at which time, his blood pressure readings were determined to be high and he was instructed to lose weight and to incorporate lifestyle changes.  Dr. A. noted that during the remainder of his period of service, the Veteran underwent blood tests which revealed high cholesterol, and he was started on the medication Simvastatin.  According to Dr. A., the Veteran experienced an episode of chest pain in 2006, at which time he was transferred to the hospital, and kept overnight for observation.  

The Veteran was afforded a VA examination in connection to his hypertension claim in January 2015.  It appears that the Veteran's physician, Dr. A., completed the Disability Benefits Questionnaire in connection to his claim.  Dr. A. noted that the Veteran had been diagnosed with having hypertension in service and that his treatment plan included taking continuous medication for his hypertension, and specifically - the medications Lisinopril and Hydrochlorotiazide.  When asked whether the Veteran's initial diagnosis of hypertension or isolated systolic hypertension was confirmed by his blood pressure readings taken two or more times on at least three different days, Dr. A. marked that it was not.  A notation in the examination report indicates that if the response to this question is no, then blood pressure readings taken two or more times on at least three different days should be reported in order to confirm the Veteran's diagnosis "unless the veteran is on treatment for hypertension."  At the examination, the Veteran's blood pressure reading was shown to be 158/90.  Although the examiner did not take or provide the Veteran's blood pressure readings two or more times on at least three different days, he did note that the Veteran was on treatment for hypertension, and given that he is the Veteran's primary care physician while he is working as a civilian contractor in Kuwait, he has been shown to have a certain level of familiarity with the Veteran's medical history as well as the medication he was currently taking for his health problems.  Moreover, the Veteran's service treatment records did reflect a diagnosis of hypertension following readings taken two or more times on at least three different days.  

Dr. A. also checked a box under item 2D of the DBQ that the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more during his period of service.  When asked whether the Veteran's hypertension or isolated systolic hypertension impacts his ability to work, Dr. A. noted that the Veteran had to call in sick to work on a number of occasions because his blood pressure was high, or he would suffer from headaches during work hours and depart on sick leave.  

The Board has considered Dr. A's selection in the DBQ referenced above.  However, review of the Veteran's service treatment records shows that he did not have a history of diastolic blood pressure elevation to predominantly 100 or more even during military service, or for that matter, a systolic pressure predominantly 160 or more.  The Board acknowledges that the Veteran's diastolic pressure was shown to be 100 or more on a few isolated occasions during his period of service The Board finds the blood pressures recorded during service to be more probative than the item checked in the 2015 DBQ because the readings recorded during service were recorded contemporaneous to the time in question.  The more recent medical records and VA examination reports reflect the Veteran's diastolic pressure to be 90 or below.  Although his systolic pressure was 160 during his May 2005 hospital admission, this was an isolated incident which occurred in conjunction with a health emergency that Veteran was experiencing.  Indeed, the treatment records following the Veteran's hospitalization reflect his blood pressure readings to be 133/67 (June 2005), 136/54, 137/65 (July 2005), and 153/77 (August 2005).  As such, the objective medical findings do not show the Veteran's systolic pressure at predominantly 160 or more.  Accordingly, even though the Veteran's hypertension requires continuous medication for control, it does not more nearly approximate the criteria for an initial compensable 10 percent rating pursuant to Diagnostic code 7101 at any point of the period on appeal.  38 C.F.R. § 4.104.  There is no doubt to be resolved; the evidence weighs against the assignment of a compensable, schedular rating at any point during the period on appeal.  38 C.F.R. § 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7101.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected hypertension is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history (blood pressure readings and medication) and clinical findings (blood pressure readings).  The schedular rating criteria at Diagnostic Code 7101 specifically provide alternative criteria for ratings of hypertension based on systolic blood pressure readings, diastolic pressures readings, or medication for control in the context/history of elevated blood pressure readings.  There is no symptomatology or level of impairment shown to have been suffered by the Veteran with regard to his hypertension that is not reasonably contemplated by the regular schedular criteria.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's hypertension.  Although he reported having to call in sick at work on occasion, or taking sick leave at work due to episodes of high blood pressure, he did not report significant difficulties performing his occupational duties, and he has never indicated that he is unable to maintain this employment due to his physical condition.  While acknowledging the possible effects on his employment, there is no indication that his hypertension has a significant effect on his employment.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect that he is unable to obtain or maintain his employment as a result of his hypertension.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for hypertension, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

The Veteran filed a claim seeking service connection for his low back disability in November 2003.  In a rating decision dated on August 11, 2015, the RO granted service connection for lumbosacral strain, with intervertebral disc syndrome, and evaluated this disability as 10 percent disabling, effective June 19, 2010.  In a Supplemental Statement of the Case (SSOC) that was issued on the same exact date as the rating decision, the AOJ characterized the Veteran's claim as entitlement to an effective date earlier than June 19, 2010 for the grant of service connection for lumbar strain, with intervertebral disc syndrome.  However, it appears that the Veteran filed a document on August 19, 2015 with the August 2015 rating decision, after both the August 2015 rating decision and SSOC were issued.  There is no indication that the AOJ provided the Veteran with a notice of disagreement form in conjunction with the August 11, 2015 rating decision.  Given this fact, together with the SSOC which would lead one to believe that an NOD had been filed, the Board concludes that the August 19, 2015 document is an effective NOD.  In the NOD, the Veteran indicated that he started undergoing physical therapy for his back while he was in the military, and had been experiencing back pain since service.  In the July 2015 Informal Hearing Presentation, the Veteran, by way of his representative, expressed his disagreement with effective date assigned for his service-connected back disorder.   

Although the AOJ issued an SSOC in connection to this claim, the AOJ failed to issue a Statement of the Case (SOC) in connection to this issue.  Regulation specifically provides that in no case will an SSOC be used to respond to newly appealed issues that were not addressed in the SOC.  38 C.F.R. § 19.31(a) (2015).  Also significant is that the SSOC issued in this case does not comply with the requirements of an SOC, regardless of what it is titled.  The Court of Appeals for Veterans Claims (Court) has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Under these circumstances, an SOC concerning the issue of entitlement to an effective date earlier than June 19, 2010 for the grant of service connection for lumbosacral strain, with intervertebral disc syndrome should be issued.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claim for entitlement to an effective date earlier than June 19, 2010 for the grant of service connection for lumbar strain, with intervertebral disc syndrome.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should this matter be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


